Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of:
Dr. William I. Cooper, DATE: June 7, 1995
Petitioner,

Docket No. C-95-024
Decision No. CR381

-v-

The Inspector General.

DECISION

On October 19, 1994, the Inspector General (I.G.) notified
Petitioner that he was being excluded from participating in
the following programs: Medicare, Medicaid, Maternal and
Child Health Services Block Grant and Block Grants to States
for Social Services. The I.G. notified Petitioner that he
was being excluded pursuant to the provisions of section
1128(b) (4) of the Social Security Act (Act). The I.G.
asserted that the exclusion was based on the fact that
Petitioner's license to practice medicine or provide health
care in the State of Pennsylvania, or the right to renew that
license, had been suspended, or was otherwise lost, due to
actions taken by the Pennsylvania State Board of Medicine for
reasons bearing on Petitioner's professional competence,
professional performance, or financial integrity. The I.cG.
told Petitioner that he would be excluded until he obtained a
valid license to practice medicine or provide health care in
Pennsylvania.

Petitioner requested a hearing, and the case was assigned to
me for a hearing and a decision. I scheduled an in-person
evidentiary hearing, based on Petitioner's request to present
in-person testimony. Petitioner then moved for summary
disposition. The I.G. opposed the motion. On February 21,
1995, I denied Petitioner's motion.! Petitioner then
submitted his list of proposed witnesses. Based on this
submission, the I.G. moved to cancel the in-person hearing,

' Ruling Denying Motion for Summary Disposition,
February 21, 1995.
2

arguing that there existed no disputed issues of material
fact in the case. On March 16, 1995, I ordered that the in-
person hearing be continued, and I afforded the I.G. the
opportunity to file a motion for summary disposition.’ The
I.G. then moved for summary disposition. Petitioner opposed
the motion.

I have considered the I.G.'s motion, Petitioner's opposition
to the motion, the exhibits submitted by the parties, and the
relevant law.’ I conclude that there exist no disputed
issues of material fact in this case. I conclude also that,
based on the undisputed material facts and the law, the I.G.
was authorized to exclude Petitioner pursuant to section
1128(b) (4) (B) of the Act. Finally, I conclude that the
length of the exclusion -- coterminous with Petitioner's loss
of his license to practice medicine in Pennsylvania -- is
authorized by applicable regulations.

I. Issues, findings of fact, and conclusions of law

There are two issues in this case. The first issue is
whether the I.G. had authority to exclude Petitioner under
section 1128(b)(4) of the Act. The second issue is whether
the length of the exclusion is reasonable.

In concluding that the I.G. had authority to exclude
Petitioner and that the length of the exclusion is
reasonable, I make the following findings of fact and
conclusions of law. After each finding or conclusion, I
state the page or pages of this decision at which I discuss
the finding or conclusion in detail.

2? order Continuing Hearing, March 16, 1995.

3 The I.G. submitted two exhibits (I.G. Ex. 1 and 2)
in support of her motion for summary disposition. Petitioner
submitted one exhibit (P. Ex. 1) in opposition to the I.G.'s
motion for summary disposition. Neither party objected to
the admission into evidence of the other party's exhibits.
Therefore, I admit into evidence I.G. Ex. 1 and 2, and P. Ex.
1.

I note, however, that it is not necessary for a party to
offer, or for me to receive, exhibits in support of or in
opposition to a motion for summary disposition where there
are no disputed issues of material fact. Where facts are
truly not in dispute, then a party need only aver those facts
which that party believes to be dispositive of an issue.
3

1. Petitioner surrendered his license to practice
medicine in Pennsylvania during the pendency of a formal
disciplinary proceeding which concerned his professional
competence or performance. Pages 3-4, 678.

2. The I.G. was authorized to exclude Petitioner
pursuant to section 1128(b)(4)(B) of the Act. Pages 8-
9.

3. The exclusion which the I.G. imposed against
Petitioner is reasonable. Page 9.

II. Analysis
A. Undisputed material facts

The undisputed material facts of this case are as follows.

On December 23, 1991, the Commonwealth of Pennsylvania, State
Board of Medicine (Pennsylvania Board of Medicine) issued an
order to show cause to Petitioner. I.G. Ex. 1. The order to
show cause contained numerous allegations that Petitioner had
failed to comply with the ethical or quality standards of the
medical profession. Jd. at 2-140. It stated that, should
the Pennsylvania Board of Medicine find the allegations to be
true, the Board could impose penalties against: Petitioner,
including revocation or suspension of Petitioner's license to
practice medicine in Pennsylvania. Id. at 140.

Petitioner was advised of his right to request a hearing.
I.G. Ex. 1 at 141. On March 18, 1992, Petitioner answered
the order to show cause. P. Ex. 1.

In March 1994, Petitioner and the Pennsylvania Board of
Medicine entered into a consent agreement. I.G. Ex. 2. In
order to resolve the allegations against him, Petitioner
agreed to the following:

a. That on or before June 30, 1994, [{Petitioner]
will voluntarily and permanently cease and desist
from practicing medicine and surgery within the
Commonwealth of Pennsylvania;

b. That on December 31, 1994, the end of the
current biennial renewal period, [Petitioner] shall
allow his unrestricted medical license, . .. to go
on permanent inactive status;

c. That [Petitioner] will not at any time
thereafter apply for reinstatement, reissuance,
reactivation or renewal of his unrestricted license
4

to practice medicine and surgery in the
Commonwealth of Pennsylvania.

Id. at 2-3.

Petitioner asserts that there exist facts in addition to the
foregoing undisputed material facts which are material to
this case and which he would prove at an in-person
evidentiary hearing. Petitioner avers that, if provided an
in-person hearing, he would prove that the reasons he entered
into the consent agreement had nothing to do with his
professional competence or performance. He asserts that he
would prove that his reasons for giving up his right to renew
his license relate to the time and financial commitment that
would have been involved in contesting the allegations made
against him in Pennsylvania, coupled with his intent to
relocate his practice to another State. Petitioner's Brief
at 4.

For purposes of resolving the I.G.'s motion, I accept as true
Petitioner's contention that he entered into the consent
agreement because he did not want to incur the expense and
time outlay that would be involved in defending against the
allegations made in the Pennsylvania Board of Medicine's
order to show cause. Also, I accept as true Petitioner's
contention that he entered into the consent agreement because
he was planning to relocate his practice to another State.
However, for the reasons I discuss at Part II.c. of this
decision, these contentions are not of facts that are
material to the outcome of this case.

In his request for hearing in response to the I.G.'s October
19, 1994 notice of exclusion, Petitioner alleged that he was
licensed to practice in States other than Pennsylvania, and
that these States were fully aware of the actions which
occurred in Pennsylvania concerning Petitioner's Pennsylvania
license. Petitioner contended further that none of these
other States had taken any adverse action concerning the
licenses to practice medicine which Petitioner held in those
States.‘ If true, these allegations might provide a basis
for Petitioner to argue that the exclusion which the I.G.
imposed is not reasonable. See Part II.B. of this decision.

4 In Petitioner's Request for Hearing and at the
initial prehearing conference that I held, Petitioner's
counsel asserted that the States of Oklahoma and New Jersey
were fully aware of the events which had occurred in
Pennsylvania, but had not taken any adverse action against
the licenses to practice medicine which Petitioner held in
those States. Petitioner's Request for Hearing, November 3,
1994; Order and Notice of Hearing, December 14, 1994.
5

However, Petitioner has not offered to prove any facts which
might support these allegations. He has not contended, in
response to the I.G.'s motion for summary disposition, that
he would be able to prove at an in-person hearing that
Oklahoma or New Jersey had decided not to take action against
Petitioner's licenses in those States, being fully apprised
of the events that occurred in Pennsylvania. He has not
submitted exhibits or proposed testimony to support the
assertions he made in his request for a hearing. I conclude
that Petitioner has not shown that there may exist evidence
which supports his allegations concerning his licenses to
practice medicine in States other than Pennsylvania.

B. Applicable law

The I.G. excluded Petitioner pursuant to section 1128(b) (4)
of the Act. This section authorizes the Secretary (or her
delegate, the I.G.), to exclude an individual or entity:

(A) whose license to provide health care has been
revoked or suspended by any State licensing
authority, or who otherwise lost such a license or
the right to apply for or renew such a license, for
reasons bearing on the individual's or entity's
professional competence, professional performance,
or financial integrity, or

(B) who surrendered such a license while a formal
disciplinary proceeding was pending before such an
authority and the proceeding concerned the
individual's or entity's professional competence,
professional performance, or financial integrity.

The Secretary has published a regulation which governs the
length of exclusions imposed pursuant to section 1128(b) (4)
of the Act. 42 C.F.R. § 1001.501. This regulation provides,
generally, that an exclusion imposed pursuant to section
1128(b) (4) will be for the same length of time as the State
revocation, suspension, surrender or other loss of a license
to provide health care which is the basis for the exclusion.
42 C.F.R. § 1001.501(b) (1). However, the regulation states
an exception permitting an exclusion to be for less than a
coterminous period. Under 42 C.F.R. § 1001.501(c) (1), an
exclusion may be for less than a coterminous period if, prior
to the date of the I.G.'s notice of exclusion to the excluded
individual or entity:

the licensing authority of a State (other than the
one in which the individual's or entity's license
had been revoked, suspended, surrendered or
otherwise lost), being fully apprised of all of the
circumstances surrounding the prior action by the
6

licensing board of the first State, grants the
individual or entity a license or takes no
significant adverse action as to a currently held
license...

Cc. Analysis of the materjal facts and law

The I.G. argues that, based on the undisputed material facts
and the law, she was authorized to exclude Petitioner, either
under section 1128(b) (4) (A) or section 1128(b) (4) (B) of the
Act. According to the I.G., within the meaning of section
1128(b) (4) (A) of the Act, Petitioner "otherwise lost" his
license to practice medicine in Pennsylvania for reasons
bearing on his professional competence or performance when he
entered into the consent agreement with the Pennsylvania
Board of Medicine. The I.G. argues also that, within the
meaning of section 1128(b)(4)(B) of the Act, Petitioner
"surrendered" his license to practice medicine in
Pennsylvania during the pendency of a formal disciplinary
proceeding in that State which concerned his professional
competence or performance.

Petitioner argues that the I.G. has not established a basis
to exclude him either under section 1128(b) (4) (A) or section
1128(b) (4) (B) of the Act. Petitioner asserts that his
license to practice medicine in Pennsylvania was not revoked,
suspended, or otherwise lost within the meaning of section
1128(b) (4) (A). He argues that, where an individual
relinquishes voluntarily the privilege of providing health
care for reasons of expedience, the loss of that privilege is
not a "loss" under section 1128(b) (4) (A), even if the events
that predicated the loss of license involve charges relating
to that individual's professional competence or performance.°
Petitioner asserts additionally that he should be permitted
to prove that the reasons he gave up his Pennsylvania license
to practice medicine had to do with expediency, and not with
the merits of the charges filed against him in Pennsylvania.

Petitioner argues also that the I.G. has not established a
basis to exclude him under section 1128(b) (4) (B) of the Act.
He argues that he did not surrender his license to practice
medicine within the meaning of this section.® Petitioner

5 Petitioner characterizes the terms of the consent
agreement as the relinquishing of his right to renew his
Pennsylvania license. Petitioner's Brief at 3.

6 Petitioner does not deny that a formal disciplinary
proceeding was pending against him in Pennsylvania when he
entered into the consent agreement. He concedes that this
proceeding concerned his professional competence or
7

apparently asserts that, in order to surrender a license
within the meaning of section 1128(b) (4) (B), an individual
must physically surrender his or her license document to the
appropriate State authorities. Although Petitioner
acknowledges that he agreed to cease practicing medicine in
Pennsylvania and to not seek renewal of his license to
practice in that State, he asserts that this agreement did
not contain a provision to physically surrender his license
to practice medicine.

Petitioner's license to practice medicine was not revoked,
suspended, or otherwise lost, within the meaning of section
1128(b) (4) (A) of the Act. It is apparent from the plain
language of this section that it applies only to those
circumstances where an individual or entity loses a license
to provide health care as the consequence of an adverse
action taken by a State licensing authority.’ Petitioner's
license to practice medicine in Pennsylvania was not taken
from him by the Pennsylvania Board of Medicine. Rather,
Petitioner voluntarily relinquished the privilege of
practicing in Pennsylvania in order to end a disciplinary
proceeding that had been initiated against him in that State.

It is unnecessary for me to address Petitioner's assertion
that the reason he ceased practicing in Pennsylvania did not
relate to his professional competence or performance. I do
not reach that issue because section 1128(b) (4) (A) does not
apply to the circumstance where an individual or entity
voluntarily relinquishes the privilege of providing health
care. Thus, the reason that the individual or entity
relinquishes the privilege is irrelevant to application of
this section. However, I would have concluded that
Petitioner's argument as to the reasons for his ceasing his
Pennsylvania practice is not germane, had I concluded that
his license was "otherwise lost" within the meaning of
section 1128(b)(4) (A). The reasons described by that section
relating to a loss of a license to provide health care
plainly relate to the reasons on which a State licensing
authority bases an adverse action, and not to an individual's
or entity's reasons for giving up a license to a State
licensing authority.

performance. Petitioner's Brief at 5.

7 If I were to interpret this section as broadly as
is urged by the I.G., then section 1128(b) (4) (B) would be
superfluous. That is so because, under the I.G.'s advocated
interpretation of "otherwise lost" in section 1128(b) (4) (A),
the term would encompass any situation that might comprise a
surrender of a license within the meaning of section
1128(b) (4) (B).
8

Petitioner "surrendered" his license to practice medicine in
Pennsylvania within the meaning of section 1128(b) (4) (B) of
the Act. I construe this section to apply to the case where
an individual or entity voluntarily relinquishes the
privilege to provide health care conferred by a license
during the pendency of formal disciplinary proceedings that
concern the individual's professional competence,
professional performance, or financial integrity. The
undisputed material facts of this case prove that Petitioner
relinquished his privilege to practice medicine in
Pennsylvania under circumstances described by section

1128 (b) (4) (B).

I do not agree with Petitioner's argument that this section
applies only to the circumstance where an individual or
entity physically surrenders to a State licensing authority
the document which authorizes that individual or entity to
provide health care. In neither section 1128(b) (4) (A) nor
section 1128(b) (4) (B) did Congress intend the word "license"
to mean only a document which memorializes a privilege to
provide health care. The word "license" is not defined
either in section 1128(b) (4) (A) or section 1128(b) (4) (B).
Absent an explicit congressional definition of "license," it
is reasonable to give it its common and ordinary meaning.
Webster's New Collegiate Dictionary, 1977 Ed., defines a
"license" to be:

1 a: permission to act br freedom of action 2 a: a
permission granted by a competent authority to
engage in a business or occupation or in an
activity otherwise unlawful b: a document, plate,
or tag evidencing a license granted... .

From this, it is evident that the common and ordinary meaning
of "license" encompasses permission by an authority to
perform an act. While it is true that a "license" may
constitute a document which evidences the grant of authority,
the common and ordinary meaning of the word plainly is far
broader than that. There is nothing contained in section
1128(b) (4) (A) or section 1128(b) (4) (B) to suggest that
Congress intended it to be applied consistent with only the
narrowest possible definition of "license."

The undisputed material facts of this case establish that
Petitioner surrendered the authority granted by the
Pennsylvania Board of Medicine to practice medicine in
Pennsylvania during the pendency of a formal disciplinary
proceeding concerning his professional competence or
performance. The consent agreement which Petitioner entered
into with the Pennsylvania Board of Medicine had three
relevant elements. Petitioner agreed to: (1) permanently
cease practicing medicine in Pennsylvania; (2) allow his
9

license to practice medicine in Pennsylvania to go on
permanent inactive status; and (3) not seek reinstatement of
his Pennsylvania license. I.G. Ex. 2. These elements
comprise a surrender by Petitioner of his Pennsylvania
license within the meaning of section 1128(b)(4)(B) of the
Act.

The exclusion of Petitioner is reasonable. The coterminous
exclusion imposed by the I.G. is authorized by 42 C.F.R. §
1001.501(b) (1). Petitioner has neither offered nor proven
any facts to show that the requirement of this regulation,
that, ordinarily, an exclusion imposed pursuant to section
1128(b) (4) must be coterminous with the loss of a license to
provide health care, should not apply here.

III. Conclusion

I conclude that the undisputed material facts of this case
establish that the I.G. was authorized to exclude Petitioner
under section 1128(b)(4)(B) of the Act, and that the
exclusion imposed by the I.G. is reasonable. Therefore, I
enter summary disposition sustaining the I.G.'s exclusion
determination.

/s/

Steven T. Kessel
Administrative Law Judge
